DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foundry (NPL 2013) in view of Pavan (US 20070246848 A1) 
In reference to claim 1-2, 14, 17, Foundry discloses a process of manufacturing a three-dimensional object, comprising:
depositing and solidifying a molten thermoplastic polymer on a support structure to form a three-dimensional preform, 
wherein the support structure consists of a polyvinyl alcohol (PVOH) (“FDM printers which have two nozzles can print in PVA [PVOH] and usually ABS simultaneously. When the print is done the model can be submerged in water. The PVA will dissolve leaving the ABS portion of the model intact. The advantages are the ability to print models with overhangs.” Foundry provides photos of an example, shown below, annotated, showing the as printing article, soaking in water, and the finished example article with the support removed.)

    PNG
    media_image1.png
    750
    3002
    media_image1.png
    Greyscale

	Foundry does not disclose that the PVOH comprises a plasticizers.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, PVOH processing, Pavan discloses that PVOH has known problems during extrusion and known plasticizers are of limited value (P0004, P0015-19) and therefore suggests using improved compounding of PVOH comprising:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein the at least one plasticizer according to formula II or III is present in an amount of no greater than 20% by weight relative to a total weight of the PVOH; and
wherein the plasticizer is at least one selected from the group consisting of di(trimethylolpropane ), dipentaerythritol and tripentaerythritol (See Claim 49, which teaches the PVOH is made by melting and mixing the copolymer of vinyl alcohol/vinyl acetate with plasticizers wherein “wherein the first plasticizer is trimethylolpropane or ditrimethylolpropane and the second plasticizer is pentaerythritol or dipentaerythritol” [Claim 66]; and wherein “the first and the second plasticizers comprise 12-25 and 3-7 parts by weight per hundred parts by weight of the copolymer” [Claim 63]).
The combination would be achievable by using Pavan’s improved PVOH as the PVOH in Foundry’s printing process.
While Pavan discloses the PVOH is for forming a telecom cable by extruding the PVOH, a person having ordinary skill in the art would recognize that an improvements to PVOH processing during extrusion processing for a particular article could be applied to other processes. A person would find that the Pavan material was suitable for filament deposition 3d printing such as taught by Foundry because Pavan teaches that 
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the process such that the PVOH comprised the plasticizers as claimed.
A person having ordinary skill in the art would have been specifically motivated to use the Pavan PVOH because Pavan explains that their PVOH reduces a number of problems (P0001-P0020) encountered when working on PVOH (“the process of the invention allows compounding PVA with an enhanced productivity” [P0162] and “process allows extrusion of PVA with an enhanced productivity and reproducibility” [Abstract]) and in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; and/or to use of known technique to improve similar devices (methods, or products) in the same way.
	In reference to claim 3 and 5, the combination discloses the process as in claim 1.
Pavan further discloses wherein the polyvinyl alcohol (PVOH) has a vinyl acetate content of at least 10 mol% (“a vinyl alcohol/vinyl acetate copolymer having a hydrolysis degree of 60-95%” [Claim 49] 100-(60~95) = 40~5% vinyl acetate content.)
	In reference to claim 4, the combination discloses the process as in claim 1.

	In reference to claim 6, 7, the combination discloses the process as in claim 1.
Foundry further discloses the support structure is dissolved in water (annotated images, below).
    PNG
    media_image1.png
    750
    3002
    media_image1.png
    Greyscale

	In reference to claim 8, the combination discloses the process as in claim 1.
Pavan further discloses wherein the molten polyvinyl alcohol (PVOH) is deposited at a temperature of at least 170°C (“discharging the melt, at a temperature lower than or equal to 205° C” [Claim 49]).
	In reference to claim 9 and 10, the combination discloses the process as in claim 1.
Foundry further discloses the thermoplastic is ABS (“print in PVA and usually ABS”). The printing temperature of ABS is at least 140C.
	In reference to claim 11, the combination discloses the process as in claim 1.
	Pavan further discloses wherein the polyvinyl alcohol (PVOH) comprises as repeating units vinyl alcohol, vinyl acetate and up to 20 Mol % of further olefinic monomers (“a vinyl alcohol/vinyl acetate copolymer having a hydrolysis degree of 60-95%” [Claim 49] 100-(60~95) = 40~5% vinyl acetate content.)
In reference to claim 12-13, the combination discloses the process as in claim 1.
	The additional plasticizer is optional. Optional claim elements are not required, however, see Pavan’s “third plasticizer… trimethylolpropane ethoxylates, pentaerythritol exthoxylates, and mixtures thereof” (Claim 70).
In reference to claim 15-16, the combination discloses the process as in claim 1.
Pavan further discloses wherein the at least one plasticizer according to formula II or III is present in an amount of no greater than 5 or 10% by weight relative to a total weight of the PVOH (“the first and the second plasticizers comprise 12-25 and 3-7 parts by weight per hundred parts by weight of the copolymer” [Claim 63]).
	In reference to claim 18-20, the combination discloses the process as in claim 1.
The cited prior art does not specifically disclose that the structure has the claimed property. However, the cited prior art teaches an identical or substantially identical structure as claimed. Therefore, the property is presumed to be inherent to the cited prior art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In reference to Urian (US 20080182937 A1), Urian discloses a mixture of polyvinyl alcohol (PVOH) (“the composition comprises combining poly(vinyl alcohol) with a polyol ester plasticizer” [P0012]) and at most 20 % by weight of at least one plasticizer 2OH)4).
	Urian discloses that a benefit of such formulations is that they are biodegradable, moldable, and extrudable (P0010, P0041-0041) or “lamination onto one or more other layers” (P0045) to form a variety of products (P0050-0053). However, Urian does specifically not disclose using the polymer in a 3d printing process to form supports.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.R.K./Examiner, Art Unit 1744             

/MARC C HOWELL/Primary Examiner, Art Unit 1774